DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 26 and 59, Kishioka et al. (US Pub. 20030232192) teaches (in figure 4) an electronic device comprising a screen, said screen comprising: a first layer (52) comprising a touch panel, a second layer (6) comprising a display, a third layer (7) comprising a backlight unit, wherein the first and second layers are separated by an air gap (see figure and paragraph 7), wherein the first and second layers are separated by a spacer (11) located between adjacent surfaces of the first and second layers, thereby forming said air gap between them, wherein the second and third layers are separated by a second air gap (see figure) wherein the second and third layers are separated by a further spacer (7a) located between adjacent surfaces of the second and third layers, thereby forming said second air gap between them.
Shimokawa et al. (US Pub. 20150362775) teaches (in figures 1-3) providing a slot (13) which extends partially through a depth a spacer (10), which provides an air gap between a display (300) and a backlight (20 and 40-45), in order to form an air vent (13) providing fluid communication between the air gap and the exterior of the electronic device, such that a reduction in pressure outside the electronic device results in a reduction in pressure in the air gap 
Murakami et al. (US Pub. 20150173226) teaches (in figures 1-13) forming a slot (“ventilation hole” see paragraph 62) in a spacer (21-24), such that the slot in the spacer has a non-linear path (P1 see paragraph 62 and figures 3, 5-10, and 12-13), to thereby prevent ingress of light, moisture and dust (see paragraph 70).
Coulson (US Pub. 20100189914) teaches a method of modifying a surface of the electronic device (see paragraph 15), the method comprising the steps of placing the electronic device in a processing chamber (see paragraphs 28 and 62); reducing the pressure in the processing chamber (see paragraphs 37-38 and 62); applying a surface modification process within the processing chamber (see paragraphs 32-33, 43, and 63-64). 
However it would not have been obvious to one of ordinary skill in the art at the time of filing to first replace the spacers in Kishioka with those taught by Shimokawa and then further modify the replaced spacer by modifying the slot to have the non-linear path taught by Murakami. 
	As such the prior art taken alone or in combination does not teach or fairly suggest a display comprising a spacer which forms an air gap between a touch panel and a display and an additional spacer which forms a second air gap between the display and a backlight, wherein each of the spacer and the additional spacer comprise a slot which extends partially through the depth thereof to provide fluid communication between the air gaps and the exterior of the display and has a non-linear path to prevent ingress of light, moisture and dust in combination with the other required elements of claims 1 and 26 and claims 39 and 59 respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US Pub. 20150362775 and hereafter Shimokawa) in view of Murakami et al. (US Pub. 20150173226 and hereafter Murakami) and Coulson (US Pub. 20100189914).
As per claim 1, Shimokawa teaches (in figures 1-3) an electronic device comprising a screen, said screen comprising first (20 and 40-45) and second (300) layers separated by an air gap (see figures and paragraph 55), and an air vent (portion of 10 with opening 13) providing fluid communication between the air gap and the exterior of the electronic device, such that a reduction in pressure outside the electronic device results in a reduction in pressure in the air gap (see paragraph 55), wherein the first and second layers are separated by a spacer (10) located between adjacent surfaces of the first and second layers, thereby forming said air gap between them, and wherein the air vent comprises a slot (13) in the spacer wherein the slot extends partially through a depth of the spacer between the first and second layers.
Shimokawa does not specifically teach that the slot in the spacer has a non-linear path to thereby prevent ingress of light, moisture and dust or a method of modifying the surface of the electronic device, the method comprising the steps of placing the electronic device in a processing chamber; reducing the pressure in the processing chamber; applying a surface modification process within the processing chamber. 

Coulson teaches a method of modifying a surface of the electronic device (see paragraph 15), the method comprising the steps of placing the electronic device in a processing chamber (see paragraphs 28 and 62); reducing the pressure in the processing chamber (see paragraphs 37-38 and 62); applying a surface modification process within the processing chamber (see paragraphs 32-33, 43, and 63-64). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slot in Shimokawa to have a non-linear path as suggested by Murakami and to subject the electronic device to the method taught by Coulson. 
The motivation to modify the slot would have been to prevent dust and dirt from entering the display as taught by Murakami (see paragraph 70). The motivation to subject the electronic device to the method taught by Coulson would have been to provide a water and oil repellent to the device in order to protect the device from damage as taught by Coulson (see paragraph 2 and 64).
As per claim 22, Shimokawa in view of Murakami and Coulson teaches that the surface modification process comprises a plasma process, such as a plasma deposition process (see paragraphs 12 and 62 in Coulson). 
As per claim 25, Shimokawa teaches (in figures 1-3) that the second layer (300) comprises an LCD (see paragraph 35) and the first layer (20 and 40-45) is selected from one of a back light unit, and a touch panel (backlight see figure 3 and paragraph 38).
As per claim 30, Shimokawa in view of Murakami teaches that the non-linear path (P1 from Murakami) is selected from one of: a zig-zag shape (see figure 8 in Murakami), an arc shape (see figure 10 in Murakami), and a sinusoidal shape (see figure 12 in Murakami).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US Pub. 20150362775 and hereafter Shimokawa), Murakami et al. (US Pub. 20150173226 and hereafter Murakami) and Coulson (US Pub. 20100189914) as applied to claim 1 above and in further view of Seo et al. (US Pub. 20180180940 and hereafter Seo).
As per claim 33, Shimokawa does not specifically teach that the spacer comprises foam tape.
However, Seo teaches (in figure 3) that it is known to form a spacer (136) out of foam tape (see paragraph 41). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the spacer out of foam tape since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Claims 39, 43, 53, 54, 58, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US Pub. 20150362775 and hereafter Shimokawa) in view of Murakami et al. (US Pub. 20150173226 and hereafter Murakami).
As per claim 39, Shimokawa teaches (in figures 1-3) an electronic device comprising a screen, said screen comprising first (20 and 40-45) and second (300) layers separated by an air gap (see figures and paragraph 55), and an air vent (portion of 10 with opening 13) providing fluid communication between the air gap and the exterior of the electronic device, such that a reduction in pressure in a processing chamber results in a reduction in pressure in the air gap (see 
Shimokawa does not specifically teach that the slot in the spacer has a non-linear path to thereby prevent ingress of light, moisture and dust.
However, Murakami teaches (in figures 1-13) forming a slot (“ventilation hole” see paragraph 62) in a spacer (21-24), such that the slot in the spacer has a non-linear path (P1 see paragraph 62 and figures 3, 5-10, and 12-13), to thereby prevent ingress of light, moisture and dust (see paragraph 70).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slot in Shimokawa to have a non-linear path as suggested by Murakami. 
The motivation would have been to prevent dust and dirt from entering the display as taught by Murakami (see paragraph 70). 
Regarding the functional limitations “providing fluid communication between the air gap and the exterior of the electronic device, such that a reduction in pressure in a processing chamber results in a reduction in pressure in the air gap” and “to thereby prevent ingress of light, moisture and dust” since the structure of the device of Shimokawa in view of Murakami is identical to the claimed structure, the device of Shimokawa in view of Murakami is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”
As per claim 43, Shimokawa in view of Murakami teaches that the spacer (10 in Shimokawa) is positioned at the outer edges of the adjacent surfaces of the first and second layers (see figure 1 and paragraph 36). 
As per claim 53, Shimokawa in view of Murakami teaches that the spacer (10 in Shimokawa) comprises a first adhesive layer (12 in contact with 20 in Shimokawa), an intermediate layer (11 in Shimokawa) and a second adhesive layer (12 in contact with 101 in Shimokawa), wherein the slot (13 in Shimokawa with its shape modified by Murakami) is located in the first adhesive layer.
As per claim 54, Shimokawa in view of Murakami teaches that the spacer (10 in Shimokawa) comprises a first adhesive layer (12 in contact with 101 in Shimokawa), an intermediate layer (11 in Shimokawa) and a second adhesive layer (12 in contact with 20 in Shimokawa), wherein the slot (13 in Shimokawa with its shape modified by Murakami) is located in the second adhesive layer.
As per claim 58, Shimokawa teaches (in figures 1-3) that the second layer (300) comprises an LCD (see paragraph 35) and the first layer (20 and 40-45) is selected from one of a back light unit, and a touch panel (backlight see figure 3 and paragraph 38).
As per claim 63, Shimokawa in view of Murakami teaches that the non-linear path (P1 from Murakami) is selected from one of: a zig-zag shape (see figure 8 in Murakami), an arc shape (see figure 10 in Murakami), and a sinusoidal shape (see figure 12 in Murakami).
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US Pub. 20150362775 and hereafter Shimokawa) and Murakami et al. (US Pub. 20150173226 and hereafter Murakami) as applied to claim 39 above and in further view of Fan et al. (US Pub. 20140098514 and hereafter Fan). 
As per claim 55, Shimokawa in view of Murakami teaches that the slot (13 in Shimokawa as modified by Murakami) has a width equal to the width of the spacer (formed from the inside to the outside of tape 10). 
Shimokawa in view of Murakami does not specifically that that the slot has a width in the range of 10mm to 30mm.
However, Fan teaches (in figures 1-3) that the width of a spacer (adhesive tape G1, G2, and G2’) is a result effective variable. In that if the width is too small the tape will not have enough adhesion force to secure a first (34) and second (30 and 32) layers to each other (see paragraphs 7, 31-32, and 34). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of the spacers and therefor the width of the slot to have a width in the range of 10mm to 30mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US Pub. 20150362775 and hereafter Shimokawa) and Murakami et al. (US Pub. 20150173226 and hereafter Murakami) as applied to claim 39 above and in further view of Seo et al. (US Pub. 20180180940 and hereafter Seo).
As per claim 66, Shimokawa does not specifically teach that the spacer comprises foam tape.
However, Seo teaches (in figure 3) that it is known to form a spacer (136) out of foam tape (see paragraph 41). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the spacer out of foam tape since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shimokawa teaches away from the claimed invention. Specifically, applicant argues that Shimokawa teaches that the area of the vent hole must be extremely small so as not to impair the adhesive force of the display and the mold and that the length of the vent hole is so small that the adhesive force is hardly affected and therefore teaches away from the claimed invention where the vent hole is non-linear. This argument is found unpersuasive. While Shimokawa teaches that the area of the vent hole is small enough such that adhesive force between the display and mold is hardly affected it does not criticize, discredit, or otherwise discourage the solution claimed and therefore does not constitute teaching away. See MPEP 2123. 
Applicant argues that it would not have been obvious to combine Shimokawa and Murakami. Specifically applicant argues that Shimokawa is concerned with preventing and LCD panel from peeling off from a mold cause by expansion of air inside the mold, Murakami is concerned with preventing foreign matter from entering an air gap and that the combination of Shimokawa and Murakami would reduce the efficiency of the air exchange through the vent and therefore one of ordinary skill in the art would not combine Shimokawa and Murakami. This argument is unpersuasive. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the vents in both Shimokawa and Murakami are concerned with providing fluid communication between air gaps and the outside of the device (see paragraph 55 in Shimokawa and paragraph 70 in Murakami), Murakami provides a motivation for modifying the path shape (paragraph 70 in Murakami), and neither of Shimokawa and Murakami criticize, discredit, or otherwise discourage the solution claimed. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871